
	
		II
		Calendar No. 188
		111th CONGRESS
		1st Session
		S. 872
		[Report No. 111–91]
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Voinovich (for
			 himself, Mr. Akaka,
			 Mr. Carper, and Mr. Levin) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 26, 2009
			Reported by Mr.
			 Lieberman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To establish a Deputy Secretary of Homeland
		  Security for Management, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Homeland Security Management
			 Act of 2009.
		2.Deputy Secretary of Homeland Security for
			 Management
			(a)Establishment and successionSection 103 of the Homeland Security Act of
			 2002 (6 U.S.C. 113) is amended—
				(1)in subsection (a)—
					(A)in the subsection heading, by striking
			 Deputy
			 Secretary and inserting Deputy
			 Secretaries;
					(B)by striking paragraph (6);
					(C)by redesignating paragraphs (2) through (5)
			 as paragraphs (3) through (6), respectively; and
					(D)by striking paragraph (1) and inserting the
			 following:
						
							(1)A Deputy Secretary of Homeland
				Security.
							(2)A Deputy Secretary of Homeland Security for
				Management.
							;
				and
					(2)by adding at the end the following:
					
						(g)Vacancies
							(1)Vacancy in office of secretary
								(A)Deputy secretaryIn case of a vacancy in the office of the
				Secretary, or of the absence or disability of the Secretary, the Deputy
				Secretary of Homeland Security may exercise all the duties of that office, and
				for the purpose of section 3345 of title 5, United States Code, the Deputy
				Secretary of Homeland Security is the first assistant to the Secretary.
								(B)Deputy secretary for
				managementWhen by reason of
				absence, disability, or vacancy in office, neither the Secretary nor the Deputy
				Secretary of Homeland Security is available to exercise the duties of the
				office of the Secretary, the Deputy Secretary of Homeland Security for
				Management shall act as Secretary.
								(2)Vacancy in office of deputy
				secretaryIn the case of a
				vacancy in the office of the Deputy Secretary of Homeland Security, or of the
				absence or disability of the Deputy Secretary of Homeland Security, the Deputy
				Secretary of Homeland Security for Management may exercise all the duties of
				that office.
							(3)Further order of successionThe Secretary may designate such other
				officers of the Department in further order of succession to act as
				Secretary.
							.
				(b)ResponsibilitiesSection 701 of the Homeland Security Act of
			 2002 (6 U.S.C. 341) is amended—
				(1)in the section heading, by striking
			 Under
			 Secretary and inserting Deputy Secretary of Homeland
			 Security;
				(2)in subsections (a) through (c) by striking
			 Under Secretary for Management each place that term appears and
			 inserting Deputy Secretary of Homeland Security for
			 Management.
				(c)Appointment, evaluation, and
			 reappointmentSection 701(c)
			 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—
				(1)in the subsection
			 heading, by striking and
			 evaluation and inserting , evaluation, and
			 reappointment;
				(2)in the matter preceding paragraph (1), by
			 striking shall;
				(3)in paragraph (1),
			 by inserting shall after (1);
				(4)in paragraph
			 (2)—
					(A)by inserting
			 shall after (2); and
					(B)by striking
			 and after the semicolon;
					(5)in paragraph
			 (3)—
					(A)by inserting
			 shall after (3); and
					(B)by striking the
			 period and inserting a semicolon; and
					(6)by adding at the
			 end the following:
					
						(4)shall—
							(A)serve for a term of 5 years; and
							(B)be subject to removal by the President if
				the President—
								(i)finds that the performance of the Deputy
				Secretary of Homeland Security for Management is unsatisfactory; and
								(ii)communicates the reasons for removing the
				Deputy Secretary of Homeland Security for Management to Congress before such
				removal; and
								(5)may be reappointed in accordance with
				paragraph (1), if the Secretary has made a satisfactory determination under
				paragraph (3) for the 3 most recent performance
				years.
						.
				(d)ReferencesReferences in any other Federal law,
			 Executive order, rule, regulation, or delegation of authority, or any document
			 of or relating to the Under Secretary for Management of the Department of
			 Homeland Security shall be deemed to refer to the Deputy Secretary of Homeland
			 Security for Management.
			(e)Technical and conforming
			 amendments
			(e)Treatment
			 of incumbent
				(1)In
			 generalIf an individual has been appointed as
			 Under Secretary for Management of the Department of Homeland Security, by and
			 with the advice and consent of the Senate, and is serving in that position on
			 the date of enactment of this Act, the individual shall serve as the Deputy
			 Secretary of Homeland Security for Management.
				(2)TermFor
			 an individual to whom paragraph (1) applies, the 5-year term established under
			 section 701(c)(4) of the Homeland Security Act of 2002, as amended by this Act,
			 shall begin on the date of enactment of this Act.
				(f)Technical
			 and conforming amendments
				(1)Other referenceSection 702(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 342(a)) is amended by striking Under Secretary for
			 Management and inserting Deputy Secretary of Homeland Security
			 for Management.
				(2)Table of contentsThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the
			 item relating to section 701 and inserting the following:
					
						
							Sec. 701. Deputy Secretary of
				Homeland Security for
				Management.
						
						.
				(3)Executive scheduleSection 5313 of title 5, United States
			 Code, is amended by striking the item relating to the Under Secretary of
			 Homeland Security for Management, and inserting the following:
					
						Deputy Secretary of Homeland Security for
				Management.
						.
				
	
		October 26, 2009
		Reported with an amendment
	
